Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2021 has been entered.

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action mailed August 20th, 2021. Applicant’s amendments to claims 1-2, 12, and 18, as described on pages 8-18 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “comparing the set of key driving style parameter values to a set of sage claue ranges; determining that a first key driving style parameter value of the set of key driving style parameter values is outside a first safe value range of the set of safe value ranges; adjusting the first key driving style parameter value to fall within the first safe value range responsive to determining that the first key driving style parameter value is outside the first safe value range;” as supported by the specification paragraphs [00037]. However, as the change the scope of the claim, new art rejections for claims 1-2, 12, and 18 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3, 6-7, 9-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US Pre-Granted Publication No. US 2018/0307228 A1 hereinafter “Smith”) in view of Jones et al. (US Pre-Granted Publication No. US 2017/0285639 A1 hereinafter “Jones”) further still in view of Zhu et al. (US Pre-Granted Publication No. US 2020/0216094 A1 hereinafter “Zhu”) further still in view of Chatterjee et al. (US Patent No. US 9,014,915 B2 hereinafter “Chatterjee”).

	Regarding claim 1 Smith discloses:

	A device, comprising: a processing system including a processor; (Smith [0033]) and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: (Smith [0033]) capturing first driving information associated with a first driver, wherein the capturing the first driving information comprises monitoring vehicle context and control information during a vehicle driving session, (Smith [0045-0046] wherein the vehicle develops a driving profile for the autonomous mode that is learned from the user, such as a “watch me” mode) … wherein the autonomous vehicle control system modifies a default driving style algorithm of the autonomous vehicle control system according to the personalized driving style profile to mimic, (Smith [0044] wherein the first profile before the user modification is a default profile)  

	Smith additionally teaches in an additional embodiment 

generating a personalized driving style profile associated with the first driver according to the first driving information, wherein the personalized driving style profile includes a set of key driving style parameter values associated with the first driver; … (Smith [0048] [0051] wherein the driver information such as speed, acceleration, braking, turning, and following distances is stored and then used in the autonomous mode) updating the personalized driving style profile according to a modification to the personalized driving style profile associated with the first driver, (Smith [0047] [0051] wherein the driving profile is modified for the driver of the vehicle based on user preferences or driving style) wherein the modification is received from an application at a mobile communication device; (Smith [0047] wherein the driver is able to give vehicle commands via voice control on a mobile device) and providing the personalized driving style profile to an autonomous vehicle control system, wherein the providing the personalized driving style profile is via the application at the mobile communication device, (Smith [0047] wherein the driver is able to give vehicle commands via voice control on a mobile device)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because one of ordinary skill would have been motivated to make this modification in order to provide a robust system that allows for various means to set a driver profile while being conscious of costs, durability, manufacturability, and ease of assembly based on the requirements of the manufacturer (Smith [0057]). 	

	Smith does not appear to disclose:

	wherein the vehicle driving session comprises operation, by the first driver, of a driving simulator in a non-autonomous mode; or comparing the set of key driving style parameter values to a set of safe value ranges; determining that a first key driving style parameter value of the set of key driving style parameter values is outside a first safe value range of the set of safe value ranges; adjusting the first key driving style parameter value to fall within the first safe value range responsive to determining that the first key driving style parameter value is outside the first safe value range; or of the first driver; facilitating communication between the mobile communication device of the first driver and an autonomous vehicle control system of an autonomous ride hailing vehicle via a ride hailing application; and facilitating upload of the personalized driving style profile associated with the first driver from the mobile communication device to the autonomous vehicle control system of the autonomous ride hailing vehicle responsive to the facilitating the communication, or at an-the autonomous ride hailing vehicle, a driving style of the first driver during operation of the ride hailing autonomous vehicle. 

	However, in the same field of endeavor of vehicle controls Jones discloses:

	“wherein the vehicle driving session comprises operation, by the first driver, of a driving simulator in a non-autonomous mode;” (Jones [0011] [0038-0039] wherein the simulator presents a driver with scenarios in order to achieve a driver response) and “of the first driver; facilitating communication between the mobile communication device of the first driver and an autonomous vehicle control system” (Jones [0042] wherein the simulator communicates with the autonomous vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the driving simulator of Jones with the autonomous vehicle system of Smith because one of ordinary skill would have been motivated to make this modification in order to provide vehicle controls for an autonomous vehicle in a situation where decisions need to be made in which there is no standardized means of handling these situations currently (Jones [0003]).

	Additionally, Smith and Jones do not appear to disclose: 	

	comparing the set of key driving style parameter values to a set of safe value ranges; determining that a first key driving style parameter value of the set of key driving style parameter values is outside a first safe value range of the set of safe value ranges; adjusting the first key driving style parameter value to fall within the first safe value range responsive to determining that the first key driving style parameter value is outside the first safe value range; or of an autonomous ride hailing vehicle via a ride hailing application; or and facilitating upload of the personalized driving style profile associated with the first driver from the mobile communication device to the autonomous vehicle control system of the autonomous ride hailing vehicle responsive to the facilitating the communication, or at an-the autonomous ride hailing vehicle, or a driving style of the first driver during operation of the ride hailing autonomous vehicle.

	However, in the same field of endeavor of vehicle controls Zhou discloses:

of an autonomous ride hailing vehicle via a ride hailing application;” (Zhu [0030] wherein the autonomous vehicle is a ride sharing vehicle communicating with a key fob or smart phone) “and facilitating upload of the personalized driving style profile associated with the first driver from the mobile communication device to the autonomous vehicle control system of the autonomous ride hailing vehicle responsive to the facilitating the communication,” (Zhu [0030] wherein the autonomous vehicle is a ride sharing vehicle communicating driving style with a key fob or smart phone)  and “at an-the autonomous ride hailing vehicle, (Zhu [0030] wherein the autonomous vehicle is a ride sharing vehicle communicating with a key fob or smart phone) a driving style of the first driver during operation of the ride hailing autonomous vehicle.” (Zhu [0030] wherein the autonomous vehicle is a ride sharing vehicle communicating with a key fob or smart phone).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the ride hailing autonomous vehicle of Zhu with the autonomous vehicle system of Smith and Jones because one of ordinary skill would have been motivated to make this modification in order to provide a personalized driving experience in a ride sharing vehicle that ensures passenger comfort through a familiar driving style (Zhu [0004] [0052]).

	Additionally, the above combination does not appear to disclose:

	comparing the set of key driving style parameter values to a set of safe value ranges; determining that a first key driving style parameter value of the set of key driving style parameter values is outside a first safe value range of the set of safe value ranges; adjusting the first key driving style parameter value to fall within the first safe value range responsive to determining that the first key driving style parameter value is outside the first safe value range;

	However, in the same field of endeavor of vehicle controls Chatterjee discloses:

	“comparing the set of key driving style parameter values to a set of safe value ranges; (Chatterjee col. 15 lines 12-31 wherein the safety system automatically overrides the driver controls based on a safety threshold)  determining that a first key driving style parameter value of the set of key driving style parameter values is outside a first safe value range of the set of safe value ranges; (Chatterjee col. 15 lines 12-31 wherein the safety system automatically overrides the driver controls based on a safety threshold)  adjusting the first key driving style parameter value to fall within the first safe value range responsive to determining that the first key driving style parameter value is outside the first safe value range;” (Chatterjee col. 15 lines 12-31 wherein the safety system automatically overrides the driver controls based on a safety threshold)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the threshold vehicle parameter override of Chatterjee with the autonomous vehicle system of Smith and Jones and Zhu because one of ordinary skill would have been motivated to make this modification in order to safely provide a tailored driving experience for a user based on different criteria (Chatterjee col. 1 lines 27-40, col. 15 lines 12-31).

	Regarding claim 6 embodiments of Smith in view of Jones and Zhu and Chatterjee disclose all of the limitations of claim 1 but Smith does not appear to further disclose:

	wherein the capturing the first driving information during the driving session comprises capturing simulated data from the driving simulator. 

	However, in the same field of endeavor of vehicle controls Jones discloses:

	“wherein the capturing the first driving information during the driving session comprises capturing simulated data from the driving simulator.” (Jones [0011] [0038-0039] wherein the simulator presents a driver with scenarios in order to achieve a driver response).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the driving simulator of Jones with the autonomous vehicle system of Smith because one of ordinary skill would have been motivated to make this modification in order to provide vehicle controls for an autonomous vehicle in a situation where decisions need to be made in which there is no standardized means of handling these situations currently (Jones [0003]).

	Regarding claim 7 embodiments of Smith in view of Jones and Zhu and Chatterjee disclose all of the limitations of claim 1 but Smith does not appear to further disclose: 

	wherein the driving simulator is operated by the first driver via inputs and outputs of a computer device. 

	However, in the same field of endeavor of vehicle controls Jones discloses:

	“wherein the driving simulator is operated by the first driver via inputs and outputs of a computer device.” (Jones [0011] [0038-0039] wherein the simulator presents a driver with scenarios in order to achieve a driver response and the simulator includes a computer).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the driving simulator of Jones with the autonomous vehicle system of Smith because one of ordinary skill would have been motivated to make this modification in order to provide vehicle controls for an autonomous vehicle in a situation where decisions need to be made in which there is no standardized means of handling these situations currently (Jones [0003]).

	Regarding claim 9 embodiments of Smith in view of Jones and Zhu and Chatterjee disclose all of the limitations of claim 1 and embodiments of Smith further discloses:

	The device of claim 1, wherein the vehicle context and control information includes acceleration, deceleration, lane changes, turning, signaling information, or any combination thereof.  (Smith [0048] [0051] wherein the driver information such as speed, acceleration, braking, turning, and following distances is stored and then used in the autonomous mode).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because one of ordinary skill would have been motivated to make this modification in order to provide a 

	Regarding claim 10 embodiments of Smith in view of Jones and Zhu and Chatterjee disclose all of the limitations of claim 1 and embodiments of Smith further disclose:

	The device of claim 1, wherein the vehicle context and control information includes distances, vehicle presence, road condition information, or any combination thereof.  (Smith [0048] [0051] wherein the driver information such as speed, acceleration, braking, turning, and following distances is stored and then used in the autonomous mode, including traffic and road conditions).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because one of ordinary skill would have been motivated to make this modification in order to provide a robust system that allows for various means to set a driver profile while being conscious of costs, durability, manufacturability, and ease of assembly based on the requirements of the manufacturer (Smith [0057]).

	Regarding claim 11 embodiments of Smith in view of Jones and Zhu and Chatterjee discloses all of the limitations of claim 10 and further discloses:

	The device of claim 1, wherein the autonomous vehicle control system further modifies the default driving style algorithm within traffic rules (Smith [0040] [0048] wherein the ability for the car to sense traffic and intersection positions is interpreted as being equivalent to identifying traffic rules, such as proper lane use and where to stop in an intersection) and safety margins. (Smith [0052] wherein the autonomous vehicle system maintains driving characteristics only within a safe range i.e. within a safety verified range).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because one of ordinary skill would have been motivated to make this modification in order to provide a robust system that allows for various means to set a driver profile while being conscious of costs, durability, manufacturability, and ease of assembly based on the requirements of the manufacturer (Smith [0057]).

	Regarding claim 18 Smith discloses:

	A method, comprising: …  receiving, by the processing system (Smith [0033]) at the …autonomous vehicle, … derived from monitoring vehicle context and control information captured during a vehicle driving session, (Smith [0045-0046] wherein the vehicle develops a driving profile for the autonomous mode) … a default driving style algorithm according to the personalized driving style profile to mimic, at the … autonomous vehicle a driving style of the first driver during operation of the … autonomous vehicle. (Smith [0044-0045] wherein the driving profile for the autonomous vehicle follows the driver preferences).

	Additionally, another embodiment of Smith discloses: 

	a personalized driving style profile associated with the first driver … wherein the personalized driving style profile includes a set of key driving style parameter values associated with the first driver (Smith [0048] [0051] wherein the driver information such as speed, acceleration, braking, turning, and following distances is stored and then used in the autonomous mode) and and modifying, by the processing system at the … autonomous vehicle,  (Smith [0047] [0051] wherein the driving profile is modified for the driver of the vehicle based on user preferences or driving style).

	Smith does not appear to disclose:

	facilitating, by a processing system at a ride hailing autonomous vehicle including a processor, communication with a mobile communication device of a first driver via a ride hailing application; or ride hailing or wherein the vehicle driving session comprises operation, by the first driver, of a driving simulator in a non-autonomous mode; wherein a first key driving style parameter value of the set of key driving style parameter values is adjusted to fall within a first safe value range of a set of safe value ranges responsive to determining that the first key driving style parameter value is outside the first safe value range; or from the mobile communication device responsive to the facilitating the communication, or ride hailing 

	However, in the same field of endeavor of vehicle controls Jones discloses:

	“wherein the vehicle driving session comprises operation, by the first driver, of a driving simulator in a non-autonomous mode;” (Jones [0011] [0038-0039] wherein the simulator presents a driver with scenarios in order to achieve a driver response) and “facilitating, by a processing system at … autonomous vehicle including a processor, communication with a mobile communication device of a first driver” (Jones [0042] wherein the simulator communicates with the autonomous vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the driving simulator of Jones with the autonomous vehicle system of Smith because one of ordinary skill would have been motivated to make this modification in order to provide vehicle controls for an autonomous vehicle in a situation where decisions need to be made in which there is no standardized means of handling these situations currently (Jones [0003]).

	Additionally, Smith and Jones do not appear to disclose: 	

	wherein a first key driving style parameter value of the set of key driving style parameter values is adjusted to fall within a first safe value range of a set of safe value ranges responsive to determining that the first key driving style parameter value is outside the first safe value range; or via a ride hailing application; or ride hailing or from the mobile communication device responsive to the facilitating the communication, or ride hailing

	However, in the same field of endeavor of vehicle controls Zhu discloses:

	“via a ride hailing application;” and “ride hailing” (Zhu [0030] wherein the autonomous vehicle is a ride sharing vehicle communicating with a key fob or smart phone) “from the mobile communication device responsive to the facilitating the communication” (Zhu [0030] wherein the autonomous vehicle is a ride sharing vehicle communicating driving style with a key fob or smart phone)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the ride hailing autonomous vehicle of Zhu with the autonomous vehicle system of Smith and Jones because one of ordinary skill would have been motivated to make this modification in order to provide a personalized driving experience in a ride sharing vehicle that ensures passenger comfort through a familiar driving style (Zhu [0004] [0052]).

	Additionally the above combination does not appear to disclose:

	wherein a first key driving style parameter value of the set of key driving style parameter values is adjusted to fall within a first safe value range of a set of safe value ranges responsive to determining that the first key driving style parameter value is outside the first safe value range;

	However, in the same field of endeavor of vehicle controls Chatterjee discloses:

	“wherein a first key driving style parameter value of the set of key driving style parameter values is adjusted to fall within a first safe value range of a set of safe value ranges responsive to determining that the first key driving style parameter value is outside the first safe value range;” (Chatterjee col. 15 lines 12-31 wherein the safety system automatically overrides the driver controls based on a safety threshold)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the threshold vehicle parameter override of Chatterjee with the autonomous vehicle system of Smith and Jones and Zhu because one of ordinary skill would have been motivated to make this modification in order to safely provide a tailored driving experience for a user based on different criteria (Chatterjee col. 1 lines 27-40, col. 15 lines 12-31).

	Regarding claim 19 embodiments of Smith in view of Jones and Zhu disclose all of the limitations of claim 18 and embodiments further disclose:

	The method of claim 18, wherein the vehicle context and control information includes acceleration, deceleration, lane changes, turning, signaling information, or any combination thereof.  (Smith [0048] [0051] wherein the driver information such as speed, acceleration, braking, turning, and following distances is stored and then used in the autonomous mode).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because 

	Regarding claim 20 embodiments of Smith in view of Jones and Zhu discloses all of the limitations of claim 18 but does not appear to disclose:

	embodiments of Smith in view of Kawamoto disclose all of the limitations of claim 12 and Smith further discloses:

	wherein the vehicle context and control information includes distance, vehicle presence, road condition information, or any combination thereof. (Smith [0048] [0051] wherein the driver information such as speed, acceleration, braking, turning, and following distances, along with weather, traffic, and other information is stored and then used in the autonomous mode).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because one of ordinary skill would have been motivated to make this modification in order to provide a robust system that allows for various means to set a driver profile while being conscious of costs, durability, manufacturability, and ease of assembly based on the requirements of the manufacturer (Smith [0057]).


	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Jones further in view of Zhu and Chatterjee as applied to claim 1 above, and further in view of Kawamoto (US Pre-Granted Publication No. US 2018/0259956 A1 hereinafter “Kawamoto”) and Pinto et al. (US Pre-Granted Publication No. US 2021/0049385 A1 hereinafter “Pinto”).

	Regarding claim 2 embodiments of Smith in view of Jones and Zhu and Chatterjee disclose all of the limitations of claim 1 but Smith does not appear to disclose:

	wherein the updating the personalized driving style profile is contingent upon authentication of the first driver, and wherein the operations further comprise comparing biometric data associated with the first driver for the authentication of the first driver.

	However, in the same field of endeavor of vehicle controls Kawamoto discloses:

	“wherein the updating the personalized driving style profile is contingent upon authentication of the first driver” (Kawamoto [0019] wherein the driver must first be authenticated before using the personalized vehicle system).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Smith regarding an autonomous vehicle with the authentication of Kawamoto because one of ordinary skill would have been motivated to make 

	Additionally, the above combination does not appear to disclose:

	and wherein the operations further comprise comparing biometric data associated with the first driver for the authentication of the first driver. 

	However, in the same field of endeavor of vehicle controls Pinto discloses:

	“and wherein the operations further comprise comparing biometric data associated with the first driver for the authentication of the first driver” (Pinto [0038] [0047] wherein fingerprint, heart, or other biometric sensor are used to match a user profile for driving the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Smith regarding an autonomous vehicle with the biometric data of Pinto because one of ordinary skill would have been motivated to make this modification in order to ensure that the correct user profile is loaded onto the autonomous vehicle controller and ensure that unwanted people cannot access the vehicle (Pinto [0047] [0055]).

	Regarding claim 3 embodiments of Smith in view of Jones and Zhu and Chatterjee and Kawamoto and Pinto disclose all of the limitations of claim 2 and further discloses in an embodiment:

	The device of claim 2, wherein the updating the personalized driving style profile is contingent upon a safety verification of the modification of the personalized driving style profile.  (Smith [0052] wherein the autonomous vehicle system maintains driving characteristics only within a safe range i.e. within a safety verified range).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because one of ordinary skill would have been motivated to make this modification in order to provide a robust system that allows for various means to set a driver profile while being conscious of costs, durability, manufacturability, and ease of assembly based on the requirements of the manufacturer (Smith [0057]).

	Claims 4-5, 8, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Jones further in view of Zhu and Chatterjee as applied to claim 1 above, and further in view of Kawamoto.

	Regarding claim 4 embodiments of Smith in view of Jones and Zhu and Chatterjee discloses all of the limitations of claim 1 and Smith further discloses:

	wherein the generating the personalized driving style profile is via a machine learning engine. (Smith [0051] wherein the learning mode takes initial driver inputs and then creates a 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because one of ordinary skill would have been motivated to make this modification in order to provide a robust system that allows for various means to set a driver profile while being conscious of costs, durability, manufacturability, and ease of assembly based on the requirements of the manufacturer (Smith [0057]).

	Additionally and as an alternative, Kawamoto discloses:

	“wherein the generating the personalized driving style profile is via a machine learning engine.” (Kawamoto [0059] [0243] wherein the automatic driving mode based on personalized factors using a learner can instead use a deep learning model).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Smith regarding an autonomous vehicle with the machine learning of Kawamoto because one of ordinary skill would have been motivated to make this modification in order to ensure correctly tailored to the driver’s habits as accurately as possible (Kawamoto [0061]). 

claim 5 embodiments of Smith in view of Jones and Zhu and Chatterjee disclose all of the limitations of claim 1 and Smith further discloses:

	wherein the operations further comprise storing the personalized driving style profile associated with the first driver at a network … portal, wherein the application at the mobile communication device accesses the personalized driving style profile from the network … portal.  (Smith [0038] [0051] wherein the preferences can be on a user profile database on a wireless mobile device)  

	Smith does not appear to disclose:

	cloud portal or ride hailing

	However, in the same field of endeavor of vehicle controls Kawamoto discloses:

	“cloud portal” (Kawamoto [0102] wherein the network portal is a cloud portal). 

 	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Smith regarding an autonomous vehicle with the cloud portal of Kawamoto because one of ordinary skill would have been motivated to make this modification in order to ensure a more rigorous mode of connecting to a device and further connect multiple devices for ease of collaboration (Kawamoto [0225] [0382]).



	ride hailing 

	However, in the same field of endeavor of vehicle controls Zhu discloses:

	“ride hailing” (Zhu [0030] wherein the autonomous vehicle is a ride sharing vehicle communicating driving style with a key fob or smart phone)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the ride hailing autonomous vehicle of Zhu with the autonomous vehicle system of Smith and Jones because one of ordinary skill would have been motivated to make this modification in order to provide a personalized driving experience in a ride sharing vehicle that ensures passenger comfort through a familiar driving style (Zhu [0004] [0052]).

	Regarding claim 8 embodiments of Smith in view of Jones and Zhu and Chatterjee disclose all of the limitations of claim 1 but does not appear to disclose:

	wherein the vehicle driving session comprises operation of a software-based driving simulation for non-autonomous driving.

	However, in the same field of endeavor of vehicle controls Kawamoto discloses:

wherein the vehicle driving session comprises operation of a software-based driving simulation for non-autonomous driving.” (Kawamoto [0369-0372] wherein the vehicle controls can be either hardware or software to control the personalized autonomous vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Smith regarding an autonomous vehicle with the software of Kawamoto because one of ordinary skill would have been motivated to make this modification in order to allow for another means of successfully completing the preference and personalization of the autonomous driving without exclusively using hardware (Kawamoto [0372]). 

	Regarding claim 12 Smith discloses:

	A non-transitory machine-readable medium, (Smith [0015]) comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: (Smith [0033]) capturing first driving information associated with a first driver, wherein the capturing the first driving information comprises monitoring vehicle context and control information during a vehicle driving session, (Smith [0045-0046] wherein the vehicle develops a driving profile for the autonomous mode) … wherein the autonomous vehicle control system modifies a default driving style algorithm (Smith [0044] wherein the first profile before the user modification is a default profile)  of the autonomous vehicle control system according to the personalized driving style profile to mimics at an-the autonomous … vehicle, a driving style of the first driver during operation of the … autonomous vehicle. (Smith [0044-0045] wherein the driving profile for the autonomous vehicle follows the driver preferences).

	Another embodiment of Smith discloses:

	generating a personalized driving style profile associated with the first driver according to the first driving information, wherein the personalized driving style profile includes a set of key driving style parameter values associated with the first driver, (Smith [0048] [0051] wherein the driver information such as speed, acceleration, braking, turning, and following distances is stored and then used in the autonomous mode) and wherein the generating the personalized driving style profile is via a machine learning engine; (Smith [0051] wherein the learning mode takes initial driver inputs and then creates a profile to follow, but only within the bounds of an allowable range i.e. further learning past the driver input) and providing the personalized driving style profile to an autonomous vehicle control system, wherein the providing the personalized driving style profile is via an application at a mobile communication device associated with the first driver, (Smith [0047] wherein the driver is able to give vehicle commands via voice control on a mobile device)
Additionally and as an alternative, Smith does not appear to disclose:
and wherein the generating the personalized driving style profile is via a machine learning engine;
However, in the same field of endeavor of vehicle controls Kawamoto discloses:
“and wherein the generating the personalized driving style profile is via a machine learning engine;” (Kawamoto [0059] [0243] 'wherein the automatic driving mode based on personalized factors using a learner can instead use a deep learning model).
It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Smith regarding an autonomous vehicle with the machine learning of Kawamoto because one of ordinary skill would have been motivated to make this modification in order to ensure correctly tailored to the driver’s habits as accurately as possible (Kawamoto [0061]).
	Smith does not appear to disclose:

	wherein the vehicle driving session comprises operation, by the first driver, of a driving simulator in a non-autonomous mode; or comparing the set of key driving style parameter values to a set of safe value ranges; determining that a first key driving style parameter value of the set of key driving style parameter values is outside a first safe value range of the set of safe value ranges; adjusting the first key driving style parameter value to fall within the first safe value range responsive to determining that the first key driving style parameter value is outside the first safe value range;
 or facilitating communication between a mobile communication device of the first driver and an autonomous vehicle control system of an autonomous ride hailing vehicle via a ride hailing application; or and facilitating upload of the personalized driving style profile associated with the first driver from the mobile communication device to the autonomous vehicle control system of the autonomous ride hailing vehicle responsive to the facilitating the communication, or ride hailing 
	
	However, in the same field of endeavor of vehicle controls Jones discloses:

	“wherein the vehicle driving session comprises operation, by the first driver, of a driving simulator in a non-autonomous mode;” (Jones [0011] [0038-0039] wherein the simulator presents a driver with scenarios in order to achieve a driver response) and “and facilitating upload of the personalized driving style profile associated with the first driver from the mobile communication device to the autonomous vehicle control system of the autonomous … vehicle responsive to the facilitating the communication,” (Jones [0042] wherein the simulator communicates with the autonomous vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the driving simulator of Jones with the autonomous vehicle system of Smith because one of ordinary skill would have been motivated to make this modification in order to provide vehicle controls for an autonomous vehicle in a situation where decisions need to be made in which there is no standardized means of handling these situations currently (Jones [0003]).

	Additionally, Smith and Jones do not appear to disclose: 
	
	comparing the set of key driving style parameter values to a set of safe value ranges; determining that a first key driving style parameter value of the set of key driving style parameter values is outside a first safe value range of the set of safe value ranges; adjusting the first key driving style parameter value to fall within the first safe value range responsive to determining that the first key driving style parameter value is outside the first safe value range; or facilitating communication between a mobile communication device of the first driver and an autonomous vehicle control system of an autonomous ride hailing vehicle via a ride hailing application; or ride hailing 

	However, in the same field of endeavor of vehicle controls Zhou discloses:

	“ride hailing” (Zhu [0030] wherein the autonomous vehicle is a ride sharing vehicle communicating with a key fob or smart phone) “facilitating communication between a mobile communication device of the first driver and an autonomous vehicle control system of an autonomous ride hailing vehicle via a ride hailing application;” (Zhu [0030] wherein the autonomous vehicle is a ride sharing vehicle communicating driving style with a key fob or smart phone)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the ride hailing autonomous vehicle of Zhu with the autonomous vehicle system of Smith and Jones because one of ordinary skill would have been motivated to make this modification in order to provide a personalized driving experience in a ride sharing vehicle that ensures passenger comfort through a familiar driving style (Zhu [0004] [0052]).

	Additionally, the above combination does not appear to disclose:

	comparing the set of key driving style parameter values to a set of safe value ranges; determining that a first key driving style parameter value of the set of key driving style parameter values is outside a first safe value range of the set of safe value ranges; adjusting the first key driving style parameter value to fall within the first safe value range responsive to determining that the first key driving style parameter value is outside the first safe value range;

	However, in the same field of endeavor of vehicle controls Chatterjee discloses:

	“comparing the set of key driving style parameter values to a set of safe value ranges; (Chatterjee col. 15 lines 12-31 wherein the safety system automatically overrides the driver controls based on a safety threshold)  determining that a first key driving style parameter value of the set of key driving style parameter values is outside a first safe value range of the set of safe value ranges; (Chatterjee col. 15 lines 12-31 wherein the safety system automatically overrides the driver controls based on a safety threshold)  adjusting the first key driving style parameter value to fall within the first safe value range responsive to determining that the first key driving style parameter value is outside the first safe value range;” (Chatterjee col. 15 lines 12-31 wherein the safety system automatically overrides the driver controls based on a safety threshold)  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the threshold vehicle parameter override of Chatterjee with the autonomous vehicle system of Smith and Jones and Zhu because one of ordinary skill would have been 

	Regarding claim 13 embodiments of Smith in view of Jones and Zhu and Kawamoto and Chatterjee discloses all of the limitations of claim 12 but Smith does not appear to further disclose:

	wherein the vehicle driving session comprises operation of a software-based driving simulation for non-autonomous driving.

	However, in the same field of endeavor of vehicle controls Kawamoto discloses:

	“wherein the vehicle driving session comprises operation of a software-based driving simulation for non-autonomous driving.” (Kawamoto [0369-0372] wherein the vehicle controls can be either hardware or software to control the personalized autonomous vehicle).

	Regarding claim 14 embodiments of Smith in view of Jones and Zhu and Kawamoto and Chatterjee discloses all of the limitations of claim 12 and an embodiment of Smith further discloses:

	The non-transitory machine-readable medium (Smith [0015]) of claim 12, wherein the operations further comprise updating the personalized driving style profile according to a modification to the personalized driving style profile (Smith [0047] [0051] wherein the driving profile is modified for the driver of the vehicle based on user preferences or driving style) received via an application at the mobile communication device. (Smith [0047] wherein the driver is able to give vehicle commands via voice control on a mobile device). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because one of ordinary skill would have been motivated to make this modification in order to provide a robust system that allows for various means to set a driver profile while being conscious of costs, durability, manufacturability, and ease of assembly based on the requirements of the manufacturer (Smith [0057]).

	Regarding claim 15 embodiments of Smith in view of Jones and Zhu and Kawamoto and Chatterjee disclose all of the limitations of claim 14 and further discloses:

	The machine-readable medium of claim 14, (Smith [0015])  wherein the operations further comprise storing the personalized driving style profile associated with the first driver at a network … portal, wherein the application at the mobile communication device accesses the personalized driving style profile from the at a network … portal.  (Smith [0038] [0051] wherein the preferences can be on a user profile database on a wireless mobile device)  

	Smith does not appear to disclose:

	cloud portal 

	However, in the same field of endeavor of vehicle controls Kawamoto discloses:

	“cloud portal” (Kawamoto [0102] wherein the network portal is a cloud portal). 

 	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Smith regarding an autonomous vehicle with the cloud portal of Kawamoto because one of ordinary skill would have been motivated to make this modification in order to ensure a more rigorous mode of connecting to a device and further connect multiple devices for ease of collaboration (Kawamoto [0225] [0382]).
 
	Regarding claim 16 embodiments of Smith in view of Jones and Zhu and Kawamoto and Chatterjee disclose all of the limitations of claim 12 and further disclose:

	The machine-readable medium (Smith [0015]) of claim 12, wherein the vehicle context and control information includes acceleration, deceleration, signaling information, or any combination thereof. (Smith [0048] [0051] wherein the driver information such as speed, acceleration, braking, turning, and following distances is stored and then used in the autonomous mode).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because 

	Regarding claim 17 embodiments of Smith in view of Kawamoto and Chatterjee disclose all of the limitations of claim 12 and Smith further discloses:

	wherein the vehicle context and control information includes distance, vehicle presence, road condition information, or any combination thereof. (Smith [0048] [0051] wherein the driver information such as speed, acceleration, braking, turning, and following distances, along with weather, traffic, and other information is stored and then used in the autonomous mode).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the first embodiment of Smith regarding an autonomous vehicle with the second embodiment of Smith regarding the personalized profile and mobile adaptation because one of ordinary skill would have been motivated to make this modification in order to provide a robust system that allows for various means to set a driver profile while being conscious of costs, durability, manufacturability, and ease of assembly based on the requirements of the manufacturer (Smith [0057]).


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190011931 A1 discloses an autonomous ride application for a fleet of vehicles 
CN 107521503 A1 discloses a driver support safety margin threshold value customized for specific zones 
EP 0788922 A2 discloses a safety system that is manipulated by a specific route of the driver
 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664